UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7823



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TOY BURTRON MADDEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-94-
440-JFM, CA-02-3415-JFM)


Submitted:   January 30, 2003             Decided:   February 5, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Toy Burtron Madden, Appellant Pro Se. Joyce Kallam McDonald,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Toy Burtron Madden seeks to appeal the district court’s order

denying relief on his petition for mandamus relief, which the

district court construed as a successive motion filed under 28

U.S.C. § 2255 (2000).      An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).   When, as here, a district court dismisses a § 2255 motion

solely on procedural grounds, a certificate of appealability will

not issue unless the movant can demonstrate both “(1) ‘that jurists

of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”          Rose v. Lee, 252

F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473,

484 (2000)), cert. denied, 122 S. Ct. 318 (2001).       We have reviewed

the record and conclude for the reasons stated by the district

court that Madden has not made the requisite showing.         See United

States v. Madden, Nos. CR-94-440-JFM; CA-02-3415-JFM (D. Md. Oct.

28, 2002). Accordingly, we deny a certificate of appealability and

dismiss the appeal.      We dispense with oral argument because the

facts   and   legal   contentions   are   adequately   presented   in   the




                                     2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3